EXHIBIT 12.1 SIERRA PACIFIC RESOURCES RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Nine Months Ended September 30, 2008 Year Ended December 31, 2008 2007 2007 2006 2005 2004 2003 EARNINGS AS DEFINED: Income (Loss) From Continuing Operations After Interest Charges $210,975 $193,583 $ 197,295 $ 279,792 $86,137 $30,842 $(117,286) Income Taxes 99,146 96,796 87,555 145,605 43,118 18,050 (51,275) Income (Loss) From Continuing Operations before Income Taxes 310,121 290,379 284,850 425,397 129,255 48,892 (168,561) Fixed Charges 243,549 232,442 310,057 336,024 319,654 324,969 384,565 Capitalized Interest (allowance for borrowed funds used during construction) (25,418) (18,269) (25,967) (17,119) (24,691) (8,587) (5,976) Preferred Stock Dividend Requirement - - - (3,602) (6,000) (6,000) (6,000) Total $528,252 $504,552 $ 568,940 $ 740,700 $418,218 $359,274 $204,028 FIXED CHARGES AS DEFINED: Interest Expensed and Capitalized (1) $243,549 $232,442 $ 310,057 $ 332,422 $313,654 $318,969 $378,565 Preferred Stock Dividend Requirement - - - 3,602 6,000 6,000 6,000 Total $243,549 232,442 310,057 336,024 319,654 $324,969 $384,565 RATIO OF EARNINGS TO FIXED CHARGES 2.17 2.17 1.83 2.20 1.31 1.11 DEFICIENCY $- $- $- $- $- $- $180,537 (1) Includes amortization of premiums, discounts, and capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Fixed Charges” represent the aggregate of interest charges on short-term and long-term debt (whether expensed or capitalized), the portion of rental expense deemed to be attributable to interest, and the pre-tax preferred stock dividend requirement of SPPC.“Earnings” represents pre-tax income (or loss) from continuing operations before pre-tax preferred stock dividend requirement of SPPC and fixed charges (excluding capitalized interest).
